1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 91030-3227
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     Innovative Sports Management, Inc. d/b/a Integrated Sports Media
7

8
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
9                                      OAKLAND DIVISION
10

11    INNOVATIVE SPORTS MANAGEMENT,                         Case No. 4:19-cv-02791-HSG
      INC. d/b/a INTEGRATED SPORTS
12
      MEDIA,                                                PLAINTIFF’S REQUEST TO
13
                                                            CONTINUE THE INITIAL CASE
                        Plaintiff,                          MANAGEMENT CONFERENCE;
14                                                          and ORDER
                         vs.
15

16    PEDRO ZERPA, et al.,
17
                        Defendants.
18

19
            TO THE HONORABLE HAYWOOD S. GILLIAM, JR., THE DEFENDANTS, AND
20   THEIR ATTORNEYS OF RECORD:
21          The undersigned counsel for Plaintiff Innovative Sports Management, Inc. d/b/a Integrated
22   Sports Media, respectfully requests for an order continuing the Case Management Conference
23   presently scheduled for Tuesday, August 27, 2019 at 2:00 P.M. to Tuesday, September 17, 2019 at
24   2:00 P.M., or to another day more convenient for this Honorable Court.
25          This request is necessitated by the fact that Plaintiff’s counsel will be in trial before the

26   Honorable Cathy Bencivengo that same day in San Diego, California, in the matter of G & G Closed

27
     Circuit Events, LLC v. Ruiz, Case No. 3:18-cv-00464-CAB-MDD (USDC SDCA).

28
     ///




                                                        Page 1
1           Defendants’ counsel Trevor McCann has informed Plaintiff’s counsel that he does not oppose
2    this continuance request, and is also available on the proposed rescheduled Case Management
3    Conference date (Tuesday, September 17, 2019).
4           WHEREFORE, Plaintiff respectfully requests an order continuing the Case Management
5    Conference presently scheduled for Tuesday, August 27, 2019 at 2:00 P.M. to Tuesday, September 17,

6    2019 at 2:00 P.M., or to another day more convenient for this Honorable Court.

7

8
                                                  Respectfully submitted,

9

10

11   Date: August 19, 2019                        /s/ Thomas P. Riley
                                                  LAW OFFICES OF THOMAS P. RILEY, P.C.
12
                                                  By: Thomas P. Riley
13                                                Attorneys for Plaintiff
                                                  Innovative Sports Management, Inc. d/b/a Integrated
14                                                Sports Media
15
     ///
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26   ///
27   ///
28   ///




                                                     Page 2
1                                           ORDER
2

3          It is hereby ordered that the Case Management Conference in civil action number 4:19-cv-
4    02791-HSG styled Innovative Sports Management, Inc. v. Zerpa, et al., is hereby
5    continued from Tuesday, August 27, 2019 to a new date of September 17, 2019 at 2:00 p.m.

6

7

8

     IT IS SO ORDERED:
9

10

11

12                                                                     Dated: 8/20/2019
     THE HONORABLE HAYWOOD S. GILLIAM, JR.
13   United States District Court
14
     Northern District of California
     ///
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25   ///
26   ///
27   ///
28   ///




                                                   Page 3
